    Case 1:19-cv-01784-WFK-SJB Document 2 Filed 03/28/19 Page 1 of 2 PageID #: 11


AO 440(Rev.06/12) Summons in a Civil Action


                                       United States District Court
                                                                   for the

                                                  Eastern District ofNew York


                      Ebenezer Siebo




                          Plaintiff(s)
                                  V.                                         XJJLt9-1K
         Stella Orton Home Care And P.I. Case
                                                                             KUNTZ,J.
                         Defendant(s)
                                                                             BULSARA, M.J.
                                                  SUMMONS IN A CIVIL ACTION


T0:(Defendant's name and address)
                                         Stella Orton Home Care And P.I. Case
                                         3155 Amboy Road
                                         Staten Island, NY 10306




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                          .   -          ProSe:                                                      -
                                         124 B. Prospect Street
                                         Staten Island, NY 10304




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                             DOUGLAS C.PALMER
                                                                                 OF COURT



Date:    MAR 28 2019
                                                                                  Signature of      Deputy Clerk
     Case 1:19-cv-01784-WFK-SJB Document 2 Filed 03/28/19 Page 2 of 2 PageID #: 12


AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

 Civil Action No.


                                                       PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany)

 was received by me on (date)


          □ I personally served the summons on the individual at O^lace)
                                                                             on (date)                             5 or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
           on (date)                            , and mailed a copy to the individual's last known address; or
           □ I served the summons on (name ofindividual)                          '                                         »
           designated by law to accept service of process on behalf of (name of organization)
                                                                              on (date)                            > or


           □ I returned the summons unexecuted because                                                                           >

           □ Oth&T (specify)'




           My fees are $                        for travel and $                  for services, for a total of $          q.qq

           I declare under penalty of peijury that this infonnation is true.


  Date:
                                                                                          Server's signature



                                                                                         Printed name and title




                                                                                           Server's address


  Additional information regarding attempted service, etc:
